PER CURIAM.
Appellant was tried and convicted on charges of second degree murder stemming from a stabbing incident on the night of August 19, 1982. Appellant contends on appeal that his conviction should be reversed because the state failed to prove that the appellant was the aggressor and that the appellant’s actions evidenced a “depraved mind regardless of human life.” Section 782.04(2), Florida Statutes (1981).
After a complete and thorough review of the record, we find that there is sufficient competent substantial evidence in the record from which the jury could determine that the appellant was the aggressor and that his actions evidenced a “depraved mind regardless of human life.” Although the testimony of the various witnesses is somewhat conflicting, it is not within our province in these circumstances to override the verdict of the jury with respect to questions of fact. Land v. State, 59 So.2d 370 (Fla.1952).
AFFIRMED.
MILLS, SHIVERS and ZEHMER, JJ., concur.